DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/08/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Greer (US Patent Publication  Number 2006/0245024 A1).
Greer discloses, as claimed in claim 1, a method for controlling a variable transmittance optical filter, the method comprising:(a) determining at least one of a temperature of (¶ 0058 0077), color of (¶0076 and 0077), and current flowing through the optical filter (¶0027), wherein 1, wherein at least one of the first and second stimuli comprises applying a voltage across the filter (Fig. 12); and (b) in response to at least one of the temperature, color, and current, adjusting the voltage applied across the filter (¶ 0058,  0059 & 0077).
Greer discloses, as claimed in claim 2, wherein the temperature of the optical filter is determined, and the voltage applied across the filter is adjusted in response to the temperature (¶ 0058, 0066).
Greer discloses, as claimed in claim 14, wherein the color of the optical filter is determined, and the voltage applied across the filter is adjusted in response to the color(¶ 0058, 0066.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Greer (US Patent Publication  Number 2006/0245024 A1) in view of Ingallas (US Patent Publication Number 2003/0210449 A1).

	It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the variable transmittance optical filter, with the magnitude of voltage, as taught by Ingallas for the purpose of providing a way to efficiently control the light transmittance level of the device (¶ 0004).

Allowable Subject Matter
Claims 5-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches  a method for controlling a variable transmittance optical filter, the method comprising: determining at least one of a temperature of, color of, and current flowing through the optical filter, wherein transmittance of the optical filter decreases until reaching a minimum on exposure to a first stimulus and increases until reaching a maximum in response to application of a second stimulus,  prior art fails to simultaneously teach herein the magnitude that corresponds to the temperature is a minimum magnitude required for the entirety 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

24 March 2022



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1  In Fig. 12 the first stimuli would be the switch from clear and the second stimuli would be the switch from dark,